1 1TH COURT OF APPEALS
EASTLANEL TEXAS
JUDGMENT

Darrell Henderson: * From the 272nd District
Court of Brazos County:
Trial Court No. 10-O3632-CRF.

Vs. N0. 11-11-00015~CR * January 31, 2013

State of Texas} * Memorandum Opinion by Wright: CJ.
(Panel consists of: Wright, (11.?
McCall: 1., and Willsan, J.)

This court has inspected the record in this cause and concludes that there is no error in

the judgment below. Therefore? in accordance with this court’s opinion; the judgment of the

trial court is in all things afﬁrmed.